Citation Nr: 1028771	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-14 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and anxiety.

3.  Entitlement to a compensable initial rating for scar, right 
upper chest, for the period before May 21, 2008.

4.  Entitlement to an initial rating in excess of 10 percent for 
scar, right upper chest, for the period from May 21, 2008.


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection for 
PTSD, major depression, and anxiety, but granted service 
connection for a scar on the right upper chest with an assigned 
noncompensable disability rating.  The claims file in this matter 
was subsequently transferred to the RO in Louisville, Kentucky.  
In an April 2009 rating decision, the Louisville RO granted the 
Veteran an increased rating of 10 percent for the scar, effective 
May 21, 2008.

In his April 2007 substantive appeal, the Veteran initially 
requested that he be scheduled for a video conference hearing 
before a member of the Board.  Accordingly, a video conference 
hearing was scheduled to take place in September 2009.  Two 
notice letters advising the Veteran as to the place, date, and 
time of the hearing were mailed to the Veteran's known address in 
July 2009 and August 2009.  The Veteran did not, however, appear 
for his scheduled hearing, and he has made no subsequent request 
to reschedule the hearing.  This matter is now before the Board 
for its appellate consideration of the issues framed above.

The issues of service connection for an acquired psychiatric 
disorder, to include PTSD and an acquired psychiatric disorder, 
to include depression, and anxiety, are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  For the period before May 21, 2008, the Veteran's right upper 
chest scar was one-half of an inch wide and four inches long, 
non-tender on palpation, did not show any inflammation or edema, 
normal in texture and color, neither elevated nor depressed, and 
no underlying tissue loss was present.

2.  For the period from May 21, 2008, the Veteran's right upper 
chest scar was one centimeter in width and nine centimeters in 
length and tender on palpation with loss of the underlying breast 
tissue; but did not demonstrate any skin ulceration or breakdown 
over the scar, or loss of motion or function.

3.  For all periods, the Veteran's right upper chest scar has not 
interfered with the Veteran's employability, nor has it 
necessitated any periods of hospitalization.


CONCLUSIONS OF LAW

1.  For the period before May 21, 2008, the criteria for a 
compensable initial evaluation for a scar on the right upper 
chest have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, 
Diagnostic Codes 7801-7805 (2007).

2.  For the period from May 21, 2008, the criteria for an 
evaluation in excess of 10 percent evaluation for a scar on the 
right upper chest have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.118, Diagnostic Codes 7801-7805 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations Concerning Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged 
ratings are appropriate when the factual findings show distinct 
time periods during which the service-connected disability 
exhibits symptoms that would warrant different ratings for each 
distinct period.  See generally Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

II.  Increased Ratings for Scar on Right Upper Chest

A.  General Considerations

In a January 2006 rating decision, the Veteran was granted 
service connection for a scar on the right upper chest.  A 
noncompensable disability rating was assigned at that time.  
Subsequently, an April 2009 rating decision awarded an increased 
rating of 10 percent, effective May 21, 2008.  As bases for the 
increased disability rating, the RO cited the Veteran's symptoms, 
as reported in his statement submitted on a May 2008 VA Form 9 
(the Veteran's effective substantive appeal is recognized by the 
Board as having been filed in April 2007), and clinical findings 
expressed in a March 2009 VA examination. 38 C.F.R. § 4.118 
(2007) lists several criteria for evaluating scars that do not 
involve disfigurement of the head, face, or neck.

Diagnostic Code 7801 provides criteria for rating scars that are 
deep or that cause limited motion.  As defined by the code, a 
"deep" scar is one that is associated with underlying soft 
tissue damage.  Under this code, a disability rating of 10 
percent is assigned for such scars that exceed six square inches 
(39 square centimeters).  A 20 percent disability rating is 
appropriate where the scar exceeds 12 square inches (77 square 
centimeters).  A 30 percent disability rating is warranted where 
the scar covers an area exceeding 72 square inches (465 square 
centimeters).  A maximum schedular rating of 40 percent is 
awarded in instances where the scar covers an area exceeding 144 
square inches (929 square centimeters).

Under Diagnostic Code 7802, a maximum schedular rating of 10 
percent is awarded for scars, other than the face, head or neck, 
that are superficial and do not cause loss of motion.  A 
"superficial" scar is defined as one that is not associated 
with underlying soft tissue damage.  The code provision also 
notes that scars that are located in widely separated areas, such 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25 (addressing the 
combined ratings table).

Under Diagnostic Code 7803, a maximum schedular evaluation of 10 
percent is assigned in cases of superficial and unstable scars.  
Once again, a "superficial" scar is one that is not associated 
with underlying soft tissue damage.  An "unstable" scar is one 
where, for any reason, there is frequent loss of covering of the 
skin over the scar.

Under Diagnostic Code 7804, a maximum schedular evaluation of 10 
percent is warranted in cases of superficial scars that are 
painful on examination.  Under this section, a 10 percent 
evaluation is assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation.  See 38 C.F.R. § 4.68 (addressing VA's 
amputation rule).

Also, under Diagnostic Code 7805, other scars may be limited on 
the basis of limitation of function of the affected part.

The Board recognizes that revised provisions for evaluating scars 
were enacted, effective October 23, 2008.  This new regulation, 
however, indicates that the revised provisions are applicable 
only to claims received on or after October 23, 2008.  
Accordingly, these revisions do not apply in this case.  73 Fed. 
Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim will be 
considered solely under the criteria effective as of the date of 
his April 2005 claim and which are set forth above.

In adjudicating the Veteran's various claims, VA has obtained the 
Veteran's service treatment records, as well as post-service VA 
and private treatment records that encompass treatment from 2004 
to 2009.  VA examinations for his scars were performed in 
September 2005 and March 2009.  Additionally, the Veteran has 
provided various lay statements that primarily address his 
claimed psychiatric disabilities.  Overall, this evidence does 
not demonstrate the presence of any unstable scarring during any 
period of the Veteran's appeal.  Similarly, the evidence does not 
show any loss of motion.  For these reasons, Diagnostic Codes 
7803 and 7805 are wholly inapplicable to the Veteran's claim.

B.  Period before May 21, 2008

The evidence relevant to the period before May 21, 2008 does not 
reveal any reported symptoms that specifically relate to the 
Veteran's scars, nor does it reflect that any private or VA 
treatment was provided for the Veteran's scars.
This included Social Security Administration (SSA) records.  SSA 
records show that the Veteran was awarded SSA based on Crohn's 
Disease, degenerative right hip, and right femoral head 
flattening.  There were no findings indicating the scar of the 
right upper chest was a determining factor in the SSA award.

A VA examination performed in September 2005 revealed the 
presence of a surgical scar on the Veteran's right breast, 
located three-eighths of an inch from the right nipple along the 
rib cage curve.  On examination, this scar measured one-half of 
an inch wide and four inches long.  The scar was non-tender on 
palpation, did not show any inflammation, and was normal in 
texture and color.  No underlying tissue loss was present.  The 
scar was neither elevated nor depressed, and no edema was 
observed.  No mention is made in this report of a second scar on 
the Veteran's chest.

Based upon the evidence, the Veteran is not entitled to a 
compensable rating for the scar on his upper right chest for the 
period before May 21, 2008.  The September 2005 VA examination 
did not reveal a "deep" or "unstable" scar.  The measurements 
of the scar provided in the VA examination report indicate a 
total coverage area of two square inches.  No pain or tenderness 
was noted on palpation of the scar.

Finally, the Veteran has not submitted any evidence showing that 
his scar markedly interfered with his employment status during 
the period before May 21, 2008.  Additionally, there is also no 
indication that this disorder necessitated frequent, or indeed 
any, periods of hospitalization.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support a compensable initial 
rating for the Veteran's scar of the right upper chest for the 
period before May 21, 2008.  To that extent, this appeal is 
denied.  38 C.F.R. §§ 4.3, 4.7.

C.  Period from May 21, 2008

The evidence pertinent to private and VA treatment received by 
the Veteran from May 21, 2008 does not indicate any specific 
complaints of symptoms relate to the Veteran's scar.  Similarly, 
these records do not show that any treatment was rendered for 
that disability.  In the Veteran's May 2008 substantive appeal, 
however, the Veteran reported that the scar on his right upper 
chest was sometimes tender to the touch.

Based upon the Veteran's May 2008 statement, he was provided a 
new VA examination in March 2009.  The VA examination report 
notes two separate scars.  The first scar was located on the 
lateral aspect of the right breast, three-eighths of an inch from 
the nipple along the rib cage curve and appears to be the same 
scar that was the subject of the prior September 2005 examination 
report.  This scar was measured as being one centimeter in width 
and nine centimeters in length.  On examination, the scar was 
tender on palpation and showed considerable loss of the 
underlying breast tissue.  No skin ulceration or breakdown over 
the scar was seen, and no loss of motion or function was 
observed.  The second scar referenced in the May 2008 report was 
located seven centimeters distal to the axilla (armpit) on the 
anterior axillary line.  This scar is not service-connected, nor 
has the Veteran asserted a claim of service connection for it.

Preliminary to its analysis, the Board points out that Diagnostic 
Codes 7802 to 7804 do not provide for a schedular disability 
rating higher than 10 percent.  Thus, where the Veteran has 
already been assigned a 10 percent disability rating for the 
designated period, these provisions are not applicable for the 
period after May 21, 2008.  Accordingly, if the Veteran is 
entitled to a disability rating in excess of 10 percent for that 
period, such an increase must be awarded pursuant to Diagnostic 
Code 7801 or on an extraschedular basis under 38 C.F.R. § 3.321.

In application of Diagnostic Code 7801, the March 2009 VA 
examination revealed that the Veteran's scar located three-
eighths of an inch from his nipple involves considerable tissue 
loss and is therefore "deep."  Measurements of the scar, 
however, indicate that it encompasses a total area of nine square 
centimeters, or less than four square inches.  Since the scar, 
although deep, does not involve an area exceeding 12 square 
inches, the Veteran is not entitled to a disability rating in 
excess of 10 percent under Diagnostic Code 7801. 

Additionally, the evidence for the period after May 21, 2008 does 
not show that the Veteran's scars have interfered with his 
employment status, and there continues to be no indication that 
this disorder has necessitated any periods of hospitalization.  A 
remand to the RO for procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for the assignment of extra-schedular evaluations 
is also not appropriate for the period after May 21, 2008.  See 
Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 94-95; 
Shipwash, 8 Vet. App. at 227.  Overall, the evidence does not 
support the assignment of a disability rating in excess of 10 
percent for the Veteran's scar of the right upper chest for the 
period after May 21, 2008.  To that extent, this appeal is 
denied.  38 C.F.R. §§ 4.3, 4.7.

D.  Additional Staged Ratings

With regard to the Veteran's right upper chest scar, the evidence 
shows that the symptomatology and character of the scar has been 
essentially consistent with, and fully contemplated by, the 
assigned disability ratings.  Accordingly, the Board finds that 
there is no basis for further "staged" ratings, pursuant to 
Fenderson, beyond those already contemplated by this decision.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Any error in notification should be presumed 
prejudicial, and VA has the burden of rebutting this presumption.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).
  
In the present case, the Veteran was notified of the information 
and evidence needed to substantiate and complete his claim for 
service connection for a scar on his right upper chest in a 
September 2005 notice letter which was issued before the RO's 
initial adjudication of his claim.  Additionally, the Veteran was 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted in a subsequent March 2006 notice letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's appeal was subsequently readjudicated in a March 2007 
Supplemental Statement of the Case, after he was afforded a 
reasonable opportunity to respond to the RO's March 2006 letter.  
Moreover, as this case concerns an initial evaluation and comes 
before the Board on appeal from the decision which also granted 
service connection, there can be no prejudice to the Veteran in 
failing to provide adequate 5103(a) notice for the service 
connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not required 
for "downstream" issues following a service connection grant, 
such as initial rating and effective date claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service personnel records, service treatment 
records and identified post-service VA and private treatment have 
been obtained.  Additionally, he was afforded two VA examinations 
to determine the severity and nature of his scar in September 
2005 and March 2009.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Entitlement to a compensable initial rating for scar, right upper 
chest, for the period before May 21, 2008, is denied.

Entitlement to an initial rating in excess of 10 percent for 
scar, right upper chest, for the period from May 21, 2008, is 
denied.

REMAND

Through his April 2005 claim, personal statements from November 
2005 and December 2005, and May 2007, and testimony offered at 
his March 2008 hearing before a Decision Review Officer, the 
Veteran has asserted various in-service stressor events.  He 
reports that he was the victim of a personal assault in 1964 by 
an unnamed E-5, while stationed at Homestead Air Force Base, 
Florida.  He also reports an incident that occurred while first 
flying into Vietnam for deployment in which his transport 
aircraft was fired upon by enemy ground troops by small arms 
fire.  He also recalls an instance in which a false alarm was set 
off at his base.  Finally, he asserts that during his service in 
Vietnam, in either late 1967 or early 1968, he was performing a 
civic action in a mountain yard village approximately 15 miles 
west of Phan Rang, Vietnam.  The Veteran states that while he was 
performing his duty, an unnamed special forces major arrived and 
informed his unit that a company of enemy soldiers had been 
located nearby.  According to the Veteran, a Korean 
"Whitehorse" Division arrived and fired at enemy troops.  The 
Veteran does not specifically recall any incoming return fire 
from the enemy.  Interestingly, the Veteran further relates that 
he was accompanied by two other soldiers who did not know how to 
shoot or load the M-60 machine guns which they had been issued.

Consistent with the Veteran's reported stressors in Vietnam, his 
service personnel records and DD Form 214 corroborate that he 
served in Vietnam from April 1966 to November 1967.  During that 
time, he was awarded a Vietnam Service Medal with three bronze 
service stars.

With regard to the Veteran's reported in-service personal assault 
in 1964, sufficient information has not been received to allow 
the RO to take steps to corroborate the reported assault.  As 
such, no effort has been made to corroborate the Veteran's 
reported assault via Joint Services Records Research Center 
(JSRRC).

Insofar as the Veteran's reported Vietnam-related stressors, the 
provisions of 38 C.F.R. § 3.304(f), which state the general rules 
for service connection for PTSD, have been revised effective July 
13, 2010. Under the pre-existing version of the regulation, 
service connection for PTSD was generally conditioned upon 
corroboration of the claimant's reported stressor event.  
38 C.F.R. § 3.304(f) (2009).  The recent revisions, however, have 
eliminated the requirement for corroborating the reported 
stressor event for cases where the stressor being claimed is 
related to the veteran's fear of hostile military or terrorist 
activity.  In cases involving such reported stressors, the 
revised regulation requires that:  (1) a VA psychiatrist or 
psychologist, or contract equivalent, must confirm that the 
reported stressor is adequate to support a diagnosis of PTSD; (2) 
the reported stressor is consistent with the places, types, and 
circumstances of the veteran's service; and (3) the Veteran's 
symptoms are related to the reported stressor.  Relaxation of 
Evidentiary Standard for Establishing In-Service Stressors in 
Claims for Posttraumatic Stress Disorder - 38 C.F.R. 
§ 3.304(f)(3).  (VBA) Fast Letter No. 10-05, at 1 (July 16, 2010) 
(on file with author).  The Board notes that these revisions are 
not applicable to claims that arise out of in-service diagnoses 
of PTSD, or PTSD stressors experienced during combat, internment 
as a prisoner-of-war, or as a result of a personal assault.

Effectively, the revised regulation requires that if the stressor 
reported by the veteran is consistent with the places, types, and 
circumstances of service, instead of taking steps to corroborate 
the reports stressor, VA must obtain from a VA or VA-contracted 
psychiatrist or psychologist a medical opinion as to whether the 
reported stressor is adequate to support a diagnosis of PTSD.

In this case, the Veteran's service records and DD Form 214 show 
that his reported stressors in Vietnam are consistent with the 
places, types, and circumstances of his service.  A VA 
examination, however, has not yet been performed.  In light of 
medical evidence in the record which shows varying diagnoses of 
major depression, anxiety, and PTSD, a VA examination is 
necessary to determine the nature of the Veteran's psychiatric 
disorder.  Consistent with the newly revised provisions of 
38 C.F.R. § 3.304, the VA examiner must also provide an opinion 
as to whether the Veteran's reported Vietnam-related stressors 
are adequate to support a diagnosis of PTSD. 

 Finally, The United States Court of Appeals for Veterans Claims 
("Court") has held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms and the other information of record. See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran has claimed 
service connection for an acquired psychiatric disorder to 
include depression and anxiety.  The examiner must also opine as 
to whether the Veteran's diagnosed psychiatric disorder(s) is 
related to the reported stressors. 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding his claims for service connection 
for an acquired psychiatric disorder, to 
include PTSD, and for service connection 
for an acquired psychiatric disorder, to 
include depression and anxiety.  This 
letter must inform the Veteran about the 
information and evidence that is necessary 
to substantiate the claims, including a 
discussion of the alternative sources of 
information that may be used to support his 
report of an in-service assault, and must 
also provide notification of both the type 
of evidence that VA will seek to obtain and 
the type of evidence that is expected to be 
furnished by the Veteran.

The Veteran should be requested to provide 
additional information concerning his 
reported in-service assault, including if 
possible, the month and year during which 
the assault took place, the identity of his 
attacker, and the identities of any 
witnesses or individuals to whom the 
Veteran reported or discussed the assault.

2.  If the Veteran provides additional 
information concerning the in-service 
assault, and such information is adequate 
to permit further research to corroborate 
the assault, the RO should contact the 
Joint Services Records Research Center 
(JSRRC) or any other appropriate agency to 
corroborate the Veteran's reported in-
service assault.

3.  Then, the Veteran should be afforded a 
VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed psychiatric 
disorder.  The Veteran's claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
VA examiner is requested to provide a 
diagnosis(es) corresponding to the claimed 
psychiatric disorder(s).  The VA examiner 
should also provide an opinion as to 
whether the Veteran's reported stressors 
are adequate to support a diagnosis of 
PTSD.  The VA examiner should provide in 
the report the full provisions of the DSM-
IV criteria relevant to PTSD and/or any 
other psychiatric disorder(s) diagnosed by 
the examiner.

In expressing the diagnosis(es), the 
examiner should state with specificity how 
the Veteran's current and previous 
symptomatology, as reported by the Veteran 
and noted in the evidence in the claims 
file, meets the DSM-IV criteria for the 
diagnosed psychiatric disorder(s) to 
include anxiety and depression.  Also, if 
the examiner finds that the reported 
stressors are not adequate to support a 
diagnosis of PTSD, the examiner should also 
explain with specificity and reference to 
the DSM-IV or other cited authority as to 
why the Veteran's stressors are inadequate.

The examiner's explanation should also take 
into account and address the symptoms, 
findings, and diagnoses expressed in the 
relevant documents in the claims file, 
including the Veteran's private and VA 
treatment records, lay statements from the 
Veteran, his spouse, and his daughters, and 
the Veteran's March 2008 DRO hearing 
testimony.

If the examiner finds that the Veteran does 
not demonstrate a current psychiatric 
disorder, the examiner should provide an 
explanation as to how the Veteran's current 
and previous symptomatology does not meet 
the DSM-IV criteria for PTSD, depression, 
or anxiety.

If the Veteran is diagnosed with PTSD 
specifically, the examiner should offer an 
opinion as to whether the Veteran's PTSD is 
at least as likely as not (that is, a 50 
percent or greater probability) that the 
diagnosed PTSD is etiologically related to 
the stressor events reported by the Veteran 
and noted by the examiner in the report.

If the Veteran is diagnosed with a 
psychiatric disorder other than PTSD, 
including depression and/or anxiety, the 
examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not (that is, a 50 percent or 
greater probability) that the diagnosed 
psychiatric disorder(s) is etiologically 
related to an injury, illness, or disease 
sustained by the Veteran during his active 
duty service.

All opinions and conclusions should be 
expressed in a typewritten report.

4.  After completion of the above 
development, the Veteran's claims of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, and service connection for an 
acquired psychiatric disorder, to include 
depression and anxiety, should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


